Case 1:20-cr-00143-TSE Document 405 Filed 06/18/21 Page 1 of 2 PageID# 6587




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


 UNITED STATES OF AMERICA,
                                                      Case No. 1:20-cr-00143
        v.                                            Honorable T.S. Ellis, III
                                                      Trial: July 12, 2021
 ZACKARY ELLIS SANDERS,

                              Defendant.


                       NOTICE OF FILING OF EXPERT REPORT

       Zackary Ellis Sanders, by counsel, submits a copy of Dr. Tyler Whitney’s final expert

report. Expert Report, attached as Ex. 1. Dr. Whitney’s curriculum vitae was previously

provided to the government and this Court. Dkt. No. 282-1. This report is filed to supplement

Mr. Sanders’s previously filed Motion for Leave to File Rule 12.2(b) Notice of Expert Evidence

of a Mental Condition Bearing on Lack of Guilt. Dkts. 299, 305.




                                               1
Case 1:20-cr-00143-TSE Document 405 Filed 06/18/21 Page 2 of 2 PageID# 6588




                                             Respectfully submitted,

                                             ZACKARY ELLIS SANDERS
                                             By Counsel

                                             Respectfully submitted,

                                                        /s/
                                             Nina J. Ginsberg (#19472)
                                             Zachary Deubler (#90669)
                                             DiMuroGinsberg, P.C.
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email: nginsberg@dimuro.com
                                             Email: zdeubler@dimuro.com

                                                         /s/
                                             Jonathan Jeffress (#42884)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                                        /s/
                                             Mark J. Mahoney (admitted pro hac vice)
                                             Harrington & Mahoney
                                             70 Niagara Street, 3rd Floor
                                             Buffalo, New York 14202-3407
                                             Telephone: 716-853-3700
                                             Facsimile: 716-853-3710
                                             Email: mjm@harringtonmahoney.com

                                             Counsel for Defendant Zackary Ellis Sanders

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was served this 18th day of
June 2021, on all counsel of record.
                                              /s/ Jonathan Jeffress
                                              Jonathan Jeffress



                                                2
